*870OPINION OF THE COURT
Appeal and cross appeal dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution. Moreover, inasmuch as section Y51-9.0 (b) of the Administrative Code of the City of New York and section 8608 of McKinney’s Unconsolidated Laws of NY (L 1962, ch 21, § 1 [8]) may not be constitutionally read to expand this court’s jurisdiction, these provisions may not be interpreted to provide a jurisdictional predicate for appeal as of right from the nonfinal order (NY Const, art VI, § 3 [b]; CPLR 5601).